Fourth Court of Appeals
                                San Antonio, Texas
                                     December 5, 2018

                                   No. 04-18-00448-CV

                     IN THE INTEREST OF A.L.J.R. et. al, Children,

                 From the 45th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2017PA01227
                       Honorable Martha B. Tanner, Judge Presiding


                                      ORDER
        The State’s Motion for Extension of Time to File Brief is GRANTED. The State’s brief
is due on December 18, 2018.



                                                 _________________________________
                                                 Rebeca C. Martinez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 5th day of December, 2018.



                                                 ___________________________________
                                                 KEITH E. HOTTLE,
                                                 Clerk of Court